DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim is drawn to a “device” and the claim indicates that the device is suitable for being worn, but does not include any positively claimed element that is capable of holding the emitter and sensors in the indicated “arrangement” and therefore it is unclear what is intended to align the elements in the claimed arrangement (Examiner notes that a “support” which could potentially provide the necessary structure is positively set forth in dependent claim 4). With regard to claim 3, it is unclear which element could provide the claim details, as no positively claimed element (emitter/sensor) would generally be considered to be capable of disregarding and regarding measured readings. Additionally, it is unclear what Applicant intends by the phrase “as claimed in claim anyone of”. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner notes that claim 1 establishes a “plurality” of sensors. By requiring, in claim 2, the plurality to comprise “at least two” there is no further limitation of the claim scope, as the broadest reasonable interpretation of the term “plurality” requires “at least two” elements to be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perception Digital Limited (EP 2 077 091 - cited by Applicant).  The rejection is hereby .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perception as applied to claims 1 and 8 above, further in view of Diab (USPN 6,463,311 – cited by Applicant) or Diab et al. (USPN 6,360,114 – cited by Applicant).  The rejection is hereby maintained. Perception teaches all of the features of the claimed invention except that data is disqualified or analyzed for determining when the sensor is otherwise not working properly.  However, both Diab and Diab et al. teach known manners to qualify/disqualify measurements and/or recognize data collected in a sensor off status, and only use qualified/valid measurements in the analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perception, in view of either Diab or Diab et al. to perform analysis to qualify measurements or determine .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,314,499. The rejection is hereby maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Applicant’s remarks regarding the formal objections are noted. Applicant appears to argue that the rejections under 35 USC 112(b) should be withdrawn because the positively claimed elements - source, plurality of detectors – can be placed by a user to provide the relationship set forth in the claims. Examiner notes that the claims specifically detail the light emitter and the plurality of sensors “being in an arrangement…” . 
Examiner notes that no particular arguments regarding the rejection of claim 3 under 35 USC 112(b) were provided, nor was the claim amended. As such, the rejection has not been overcome. An additional issue with claim 3 has been noted in the rejection.
The amendment to claim 8 has addressed the issues under 35 USC 112(b) with regard to that claim.
In arguing the prior art rejections under 35 USC 102 and 103, Applicant refers to aspects that are not consistent with the claim scope to address the rejections. That is, the arguments are not commensurate with the claim scope which merely requires an emitter and a plurality of sensors. Details regarding an intended use of the emitter and plural detectors “at the same time” or the concept of “redundancy”, while perhaps relevant to Applicant's preferred embodiments, cannot show (absent amendments to align the scope with the arguments) that the claims define over the applied art, as the claims are not particularly limited to these details. Additionally, there are no indications in the claims that the positively claimed structures are configured to be used for monitoring of children. The presence of additional emitters in the prior art is not excluded by the claims, as the claims use the open ended transition phrase “comprising”.
Applicant speculates that the arrangement of Perception is achieved with use of filters, but this is not a conclusion that would be drawn from the teaching. As referred to in the statement of the rejection and illustrated in Perception Figure 13, one of ordinary 
Applicant’s remarks on the Double Patenting rejection and consideration of filing of a Terminal Disclaimer in the future to overcome the rejection are noted. Without the filing of a Terminal Disclaimer, amendment to differentiate from the claims of the patent, or persuasive argument it is proper to maintain the rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791